Citation Nr: 0832802	
Decision Date: 09/24/08    Archive Date: 09/30/08	

DOCKET NO.  07-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for throat cancer.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1969 to 
December 1971.  He served a one-year tour in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The case is not ready for appellate 
review and must remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran filed his original claim for service connection 
for throat cancer in August 2006.  There is no evidence or 
argument that throat cancer was incurred or aggravated in 
service.  The veteran's sole contention is that this cancer 
is attributable to his presumed exposure to herbicide agents 
during his documented tour in Vietnam.  

The clinical evidence on file reveals that in March 1995, the 
veteran underwent a left lymphadenectomy for removal of a 
cancerous tumor from his neck which was found to extend from 
the carotid bulb inferiorly to the mid-portion of the common 
carotid artery.  An initial report noted uncertainty as to 
whether this cancer was epithelial or lymphoma, but a second 
pathology review found that this tumor was metastatic and 
poorly differentiated, but most consistent with squamous cell 
carcinoma.  

It is argued on and behalf of the veteran that although the 
metastatic tumor was removed from the throat, the primary 
cancer must have been respiratory in nature either the lung, 
bronchus, larynx, or trachea, thus being presumptively 
related to herbicide exposure in accordance with 38 U.S.C.A. 
§ 1116(a) (West 2002).  Alternatively, it is argued that 
there remains uncertainty about the type of cancer which was 
diagnosed, and if the initial suspicion of a lymphoma-type 
cancer was confirmed, such cancer would also be presumptively 
related to herbicide exposure  for a veteran who served in 
Vietnam in accordance with 38 U.S.C.A. § 1116(a)(2)(A) (West 
2002).  

The veteran submitted the records from his March 1995 
surgical treatment for cancer, and these records did not 
identify the primary or original site where the cancer 
manifested before it metastasized to the tumor which was 
removed from his throat.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to order examinations and request opinions when the evidence 
on file is insufficient to render an informed decision.  The 
Armed Forces Institute of Pathology (AFIP) is an agency 
specializing in consultation on pathologic specimens with 
world renowned expertise in the field.  Under the 
circumstances, the Board is of the opinion that additional 
development, in the form of an advisory opinion from the 
AFIP, is needed to resolve the medical questions relating to 
the primary site of the veteran's metastatic neck cancer.  It 
is possible (although by no means certain) that AFIP through 
pathological studies may be able to ascertain the location of 
the veteran's original cancer before it metastasized in the 
tumor of his throat which was surgically removed in 1995.  

Before such an opinion can be obtained, however, the Board 
must secure all relevant pathological materials (e.g., 
pathology reports, tissue blocks, slides).  In this regard 
the Board has determined that the pathological materials 
associated with the veteran's 1995 surgery are required for 
additional testing.

THE BOARD STRESSES THAT ANY PATHOLOGICAL MATERIALS OBTAINED 
IN CONNECTION WITH THIS REMAND ARE OF A FRAGILE AND 
IRREPLACABLE NATURE. DUE CARE MUST BE TAKEN TO ENSURE THAT 
THE MATERIALS ARE HANDLED CAREFULLY SO AS TO AVOID DAMAGE 
AND/OR POTENTIAL LOSS.


Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  With the veteran's assistance and 
consent in completing proper medical 
release forms, the RO should contact the 
Central Texas Medical Center for the 
purpose of retrieving any and all 
available pathologic specimens of the 
veteran's throat cancer tumor which was 
surgically excised at that hospital in 
March 1995 along with all associated 
slides and/or blocks (Path. No. 95-713 
AND 95-836).  The tissue 
samples/slides/blocks obtained must be 
packaged separately from the veteran's 
claims file, and must be handled with 
appropriate care in light of the fragile 
nature of the specimens. 

2. After completion of the above, the RO 
must ensure that the specimens received 
in connection with paragraph 1 are 
packaged and mailed to the Board via 
Express Mail in accordance with United 
States Postal Service Publication 52, 
Hazardous, Restricted and Perishable 
Mail, Appendix C, USPS Packaging 
Instruction 6C (including marking all 
packaging with the universal biohazard 
symbol ). The provisions of Publication 
52 are readily available at www.usps.com. 
The RO must ensure that sufficient 
cushioning material is used, and that 
secondary packaging is accomplished. The 
packaged materials are to be associated 
with, but not inserted into, the claims 
file.

The veteran need do nothing until further notified.  However, 
his cooperation in completing the necessary releases so that 
the above-referenced evidence can be obtained is certainly 
appreciated.  He has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



